DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 11, and 20 have been amended. Claims 4-5, 7-10, 12-15, 17-19 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 11/23/2023, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 6, 11, 16, 20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-3, 6, 11, 16, 20 filed 11/23/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding that decodes an initial motion vector index used to refine a motion vector indicating a position in a cross shape region based on a position indicated by the initial motion vector.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
decoding an initial motion vector index information of a current block indicating a merge candidate used as an initial motion vector for deriving a refined motion vector; 

decoding motion compensation information of the current block indicating a motion vector difference; 
deriving a refined motion vector indicating a position in a cross shape region based on the motion compensation information; and 
generating a prediction block of the current block using the refined motion vector, wherein the cross-shape region is based on a position indicated by the initial motion vector.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Chuang (US 20180041769 A1) teaches a decoder-side predictor refinement technique is used to calculate a new motion vector for a current frame from the set of frames, wherein the new motion vector estimates motion for the current frame based on one or more reference frames..
Francois (US 20130101040 A1) teaches a method comprising: determining at least one candidate motion vector associated with a neighbouring block of said current block, determining a prediction motion vector from the candidate motion vector, and coding the current block from the prediction motion vector..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486